EXHIBIT 10.3

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This Amended and Restated Executive Employment Agreement (the “Agreement”), is
made and entered into this 21st day of October, 2020 (the “Effective Date”), by
and between Stoke Therapeutics, Inc. (“Stoke”), and Robin Walker (“Executive”).

WHEREAS, Stoke and Executive entered into that certain Employment Agreement
dated October 4, 2019 (the “Original Employment Agreement”);

WHEREAS, Stoke and Executive desire to amend and restate the terms of the
Original Employment Agreement, in a manner set forth in this First Amended and
Restated Employment Agreement (such agreement as so amended shall be referred to
herein as the “Agreement”).

NOW, THEREFORE, in consideration of the mutual promises, covenants, terms,
provisions, and conditions contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, the parties agree as follows:

1.Title and Duties. Subject to the terms and conditions of this Agreement,
Executive’s position with Stoke shall be Chief Legal Officer and Senior Vice
President reporting to Stoke’s Chief Executive Officer. Executive shall provide
the services described hereunder in Stoke’s office in Bedford, MA, provided that
Executive shall be permitted to provide services in other locations as agreed
upon by Executive and Stoke. Executive accepts such employment upon the terms
and conditions set forth herein, and agrees to perform to the best of
Executive’s ability the duties normally associated with such position and as
reasonably determined by Stoke in its sole discretion. While serving as Chief
Legal Officer and Senior Vice President hereunder, Executive shall devote all of
Executive’s business time and energies to the business and affairs of Stoke,
provided that nothing contained in this Section 1 shall prevent or limit: (a)
Executive’s right to manage Executive’s personal investments on Executive’s own
personal time, including, without limitation the right to make passive
investments in the securities of (i) any entity which Executive does not
control, directly or indirectly, and which does not compete with Stoke, or (ii)
any publicly held entity, so long as Executive’s aggregate direct and indirect
interest does not exceed two percent (2%) of the issued and outstanding
securities of any class of securities of such publicly held entity; and (b)
Executive’s participation in civic and charitable activities, including as a
member of a board of a civic or charitable organization, so long as such
activities do not interfere with Executive’s performance of Executive’s duties
hereunder.

2.Term; Termination.

(a)Term. Subject to the terms hereof, Executive’s employment hereunder shall
commence on the Effective Date and shall continue until terminated hereunder by
either party (such term of employment shall be referred to herein as the
“Term”). Executive’s employment with Stoke shall be at-will and may be
terminated by Executive or Stoke at any time, subject to the terms and
conditions in this Agreement.

(b)Termination by Stoke. Notwithstanding anything else contained in this
Agreement, Stoke may terminate Executive’s employment hereunder as follows:

(i)For Cause. Stoke may terminate Executive’s employment for Cause (as defined
below) by written notice by Stoke to Executive that Executive’s employment is
being

 

1

--------------------------------------------------------------------------------

 

terminated for Cause, which termination shall be effective on the date of such
notice or such later date as specified in writing by Stoke, provided that if
Executive has cured the circumstances giving rise to Cause (as such cure right
may be applicable pursuant to the terms and conditions set forth below) then
such termination shall not be effective.

(ii)Without Cause. Stoke may terminate Executive’s employment without Cause, by
written notice by Stoke to Executive that Executive’s employment is being
terminated without Cause, which termination shall be effective on the date of
such notice or such later date as specified in writing by Stoke.

For the purposes of this Agreement, “Cause” shall mean: (A) fraud, embezzlement,
or illegal misconduct in connection with Executive’s duties under this
Agreement; (B) commission of a felony involving fraud, dishonesty or breach of
trust; (C) willful misconduct or gross negligence in the performance of the
duties delegated to Executive; (D) breach of this Agreement; or (E) material
breach of Executive’s Invention Assignment, Confidentiality and Non-Competition
Agreement (as described below); provided that “Cause” shall not be deemed to
have occurred pursuant to subsection (D) hereof unless Executive has first
received written notice specifying in reasonable detail the particulars of such
ground and that Stoke intends to terminate Executive’s employment hereunder for
such ground, and if such ground is curable, Executive has failed to cure such
ground within a period of thirty (30) days from the date of her receipt of such
notice.

(c)Termination  by  Executive.      Notwithstanding anything else contained in
this Agreement, Executive may terminate Executive’s employment hereunder as
follows:

(i)For Good Reason. Executive may terminate Executive’s employment for Good
Reason (as defined below) by written notice by Executive to Stoke that Executive
is terminating Executive’s employment for Good Reason, which termination shall
be effective thirty (30) days after the date of such notice; provided that if
Stoke has cured the circumstances giving rise to Good Reason then such
termination shall not be effective; or

(ii)Without Good Reason. Executive may terminate Executive’s employment without
Good Reason by written notice by Executive to Stoke that Executive is
terminating Executive’s employment, which termination shall be effective ninety
(90) days after the date of such notice.

For the purposes of this Agreement, “Good Reason” shall mean: (A) a material
reduction in Executive’s then-current Base Salary, provided that such material
reduction is unique to Executive and not to all similarly situated executives of
Stoke; (B) Executive does not report to the Chief Executive Officer of the
parent company following any Change in Control (as that term is defined in
Executive’s Change of Control Severance Agreement) (C) a material change in the
geographic location at which the Executive provides services to Stoke outside of
a fifty (50) mile radius from the then-current location; or (D) any action or
inaction by Stoke that constitutes a material breach of this Agreement; provided
that “Good Reason” shall not be deemed to have occurred unless: (1) Executive
provides Stoke with written notice that Executive intends to terminate
Executive’s employment hereunder for one of the grounds set forth above within
thirty (30) days of such ground first occurring, (2) if such ground is capable
of being cured, Stoke has failed to cure such ground within a period of thirty
(30) days from the date of such written notice, and (3) Executive terminates

 

2

--------------------------------------------------------------------------------

 

Executive’s employment within seventy five (75) days from the date that Good
Reason first occurs. For purposes of clarification, the above-listed conditions
shall apply separately to each occurrence of Good Reason and failure to adhere
to such conditions in the event of Good Reason shall not disqualify Executive
from asserting Good Reason for any subsequent occurrence of Good Reason.

(d)Termination Due to Executive’s Death or Disability. Notwithstanding anything
else contained in this Agreement, Stoke may terminate Executive’s employment
immediately upon Executive’s death, or due to Executive’s Disability (as defined
below) by written notice to Executive that Executive’s employment is being
terminated as a result of Executive’s Disability, which termination shall be
effective on the date of such notice or such later date as specified in writing
by Stoke. For the purposes of this Agreement, “Disability” shall mean
Executive’s incapacity or inability to perform Executive’s duties and
responsibilities as contemplated herein for one hundred twenty (120) days or
more within any one (1) year period (cumulative or consecutive), because
Executive’s physical or mental health has become so impaired as to make it
impossible or impractical for Executive to perform the duties and
responsibilities contemplated hereunder. Determination of Executive’s physical
or mental health shall be determined by Stoke after consultation with a medical
expert appointed by mutual agreement between Stoke and Executive who has
examined Executive. Executive hereby consents to such examination and
consultation regarding Executive’s health and ability to perform as aforesaid.

3.Compensation.

(a)Base Salary. While Executive is employed hereunder, Executive shall earn a
base salary at the annual rate of four hundred thousand dollars ($400,000.00)
(the “Base Salary”). The Base Salary shall be payable in substantially equal
periodic installments, in accordance with Stoke’s payroll practices as in effect
from time to time. Stoke shall deduct from each such installment all amounts
required to be deducted or withheld under applicable law or under any employee
benefit plan in which Executive participates.

(b)Annual Bonus. Executive shall be eligible to receive an annual cash bonus
with a target amount equal to forty percent (40%) of Executive’s Base Salary
(the “Annual Bonus”). The amount of the Annual Bonus shall be based on factors
such as Executive’s work performance, Stoke’s financial performance, Stoke’s
business forecasts, Stoke’s determination of Executive’s achievement of
milestones for the applicable year, and economic conditions generally. The
actual amount of the Annual Bonus shall be determined by the Board of Directors
(the “Board”) in its sole discretion. Executive’s Annual Bonus shall be paid by
the fifteenth day of the third month following Executive or Stoke’s taxable year
in which it is earned, whichever is later. Executive must be employed by Stoke
on the last day of such fiscal year to which such Annual Bonus relates, to be
deemed as having earned the Annual Bonus. Stoke shall deduct from the Annual
Bonus all amounts required to be deducted or withheld under applicable law or
under any employee benefit plan in which Executive participates.

(c)Equity. Executive’s outstanding equity awards (the “Awards”), including those
granted pursuant to the Stoke 2014 Equity Incentive Plan or the Stoke 2019
Equity Incentive Plan (as applicable, the “Plans”), shall continue to be
governed by the terms the Plans and any applicable agreement. The Awards shall
also be subject to the terms of Executive’s Change of Control Severance
Agreement. Executive acknowledges and agrees that Executive has no right to
receive any additional stock options, other awards, or any other securities of
Stoke pursuant to this Agreement.

 

3

--------------------------------------------------------------------------------

 

(d)Fringe Benefits. Executive shall be entitled to participate in all
benefit/welfare plans and fringe benefits provided to employees at the same
level as Executive. Executive understands that, except when prohibited by
applicable law, Stoke’s benefit plans and fringe benefits may be amended by
Stoke from time to time in its sole discretion.

(e)Vacation. Executive shall be eligible for Stoke’s unlimited vacation time
policy, subject to its terms and conditions, as established or modified from
time to time by Stoke.

(f)Reimbursement of Expenses. Stoke shall reimburse Executive for all ordinary
and reasonable out-of-pocket business expenses incurred by Executive in
furtherance of Stoke’s business in accordance with Stoke’s policies with respect
thereto as in effect from time to time. All reimbursements provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A and the rules and regulations thereunder, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during Executive’s lifetime (or during a shorter period of time specified in
this Agreement); (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year; (iii) the reimbursement of an eligible expense shall be
made no later than the last day of the calendar year following the year in which
the expense is incurred; and (iv) the right to reimbursement or in kind benefits
is not subject to liquidation or exchange for another benefit.

(g)Indemnification. Executive shall be eligible for coverage under Stoke
Directors’ and Officers’ (“D&O”) insurance policies to the same extent and in
the same manner to which Stoke’s similarly situated executives are entitled to
coverage under Stoke D&O insurance policies, subject to the terms and conditions
of any such Stoke D&O insurance policies.

4.Termination Payments; Severance Benefit.

(a)Payment of Accrued Obligations. Regardless of the reason for any employment
termination hereunder, Stoke shall pay to Executive: (i) the portion of
Executive’s Base Salary that has accrued prior to any termination of Executive’s
employment and has not yet been paid; (ii) except in event of Executive’s
termination for Cause, the amount of any Annual Bonus determined by the Board
and payable from a prior year which remains unpaid by Stoke as of the date of
the termination of employment; and (iii) the amount of any expenses properly
incurred by Executive on behalf of Stoke prior to any such termination and has
not yet been reimbursed (together, the “Accrued Obligations”) promptly following
the effective date of termination, and otherwise within any timeframe required
by law. Executive’s entitlement to other compensation or benefits under any
Stoke plan or policy shall be governed by and determined in accordance with the
terms of such plan or policy, except as otherwise specified in this Agreement.
In the event of Stoke’s termination of Executive’s employment for Cause or
Executive’s termination of Executive’s employment without Good Reason, Executive
shall be eligible for the Accrued Obligations and shall not be eligible for any
severance or severance-type payments, other than as expressly set forth herein.

(b)Severance in the Event of Termination Without Cause or Resignation for Good
Reason. Subject to the terms and conditions of Section 4(c), in the event that
Executive’s employment hereunder is terminated by Stoke without Cause or
terminated by Executive for Good Reason, then, in addition to the Accrued
Obligations:

 

4

--------------------------------------------------------------------------------

 

(i)Stoke shall continue to pay the Executive’s Base Salary for a nine (9) month
period following the termination date of Executive’s employment (the “Separation
Date”), with such payments to be made in accordance with Stoke’s normal payroll
practices and schedules, less all customary and required taxes and
employment-related deductions.

(ii)In the event that Executive is eligible for coverage under a Stoke health
insurance plan and Executive has elected to have coverage thereunder and was
covered thereunder prior to termination, and in the event that Executive chooses
to exercise Executive’s right under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) to continue Executive’s participation in
such plan, Stoke shall pay its normal share of the costs for such coverage for a
period of up to nine (9) months from the Separation Date, to the same extent
that such insurance is provided to persons then currently employed by Stoke.
Stoke shall deduct from each of the installments due under Section 4(b)(i) the
portion of the monthly premium due from Executive in accordance with the terms
of such coverage. Notwithstanding any other provision of this Agreement, this
obligation shall cease on the date Executive becomes eligible to receive health
insurance benefits through any other employer, and Executive agrees to provide
Stoke with written notice immediately upon becoming eligible for such benefits.
Executive’s acceptance of any payment on Executive’s behalf or coverage provided
hereunder shall be an express representation to Stoke that Executive has no such
eligibility.

Subsections (i) and (ii) are referred to as the “Severance Benefit.” The
Severance Benefit is expressly subject to the conditions described above and in
Section 4(c) below. Any payment or benefit made as part of such Severance
Benefit shall be paid less all customary and required taxes and
employment-related deductions.

(c)Conditions. Stoke shall not be obligated to provide Executive with the
Severance Benefit described in Section 4(b) unless and until Executive has
executed, without revocation a separation agreement in a form acceptable to
Stoke, which must be signed by Executive, returned to Stoke and be enforceable
and irrevocable no later than sixty (60) days following Executive’s Separation
Date (the “Review Period”), and which shall include, at a minimum, the provision
of the Severance Benefit due from Stoke to Executive, a complete general release
of claims against Stoke and its affiliated entities and each of their officers,
directors and employees, and terms relating to non-disparagement,
confidentiality, cooperation and other customary terms determined by Stoke. If
Executive executes and does not revoke such agreement within the time provided
in the separation agreement, then provision of the Severance Benefit shall
commence on the first (1st) regularly scheduled payroll date following the
Review Period, provided that if the last day of the Review Period occurs in the
calendar year following the year of termination, then the payment shall not
commence until January 2 of such subsequent calendar year, and further provided
that, as applied to Section 4(b), the first payments/benefits shall include in a
lump sum all amounts that were otherwise payable to Executive from the
Separation Date through such first payment.

(d)COBRA. If the payment of any COBRA or health insurance premiums by Stoke on
behalf of Executive as described herein would otherwise violate any applicable
nondiscrimination rules or cause the reimbursement of claims to be taxable under
the Patient Protection and Affordable Care Act of 2010, together with the Health
Care and Education Reconciliation Act of 2010 (collectively, the “Act”) or
Section 105(h) of the Code, the COBRA premiums paid by Stoke shall be treated as
taxable payments (subject to customary and required taxes and employment-

 

5

--------------------------------------------------------------------------------

 

related deductions) and be subject to imputed income tax treatment to the extent
necessary to eliminate any discriminatory treatment or taxation under the Act or
Section 105(h) of the Code. If Stoke determines in its sole discretion that it
cannot provide the COBRA benefits described herein under Stoke’s health
insurance plan without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), Stoke shall in lieu
thereof provide to Executive a taxable lump-sum payment in an amount equal to
the sum of the monthly (or then remaining) COBRA premiums that Executive would
be required to pay to maintain Executive’s group health insurance coverage in
effect on the Separation Date for the remaining portion of the period for which
Executive shall receive the payments described in Section 4(b) above.

(e)No Other Payments or Benefits Owing. The payments and benefits set forth in
this Section 4 shall be the sole amounts owing to Executive upon termination of
Executive’s employment for the reasons set forth above and Executive shall not
be eligible for any other payments or other forms of compensation or benefits.
The payments and benefits set forth in this Section shall be the sole remedy, if
any, available to Executive in the event that Executive brings any claim against
Stoke relating to the termination of Executive’s employment under this
Agreement.

5.Invention Assignment, Confidentiality and Non-Competition Agreement. Executive
expressly agrees to, and reaffirms the terms of Executive’s Invention
Assignment, Confidentiality and Non-Competition Agreement executed on October 4,
2019 (attached hereto as Exhibit A), which shall survive the signing of this
Agreement and continue in full force and effect.

6.Code Section 409A.

(a)In the event that the payments or benefits set forth in Section 4 constitute
“non- qualified deferred compensation” subject to Section 409A, then the
following conditions apply to such payments or benefits:

(i)Any termination of Executive’s employment triggering payment of benefits
under Section 4 must constitute a “separation from service” under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) before distribution of
such benefits can commence. To the extent that the termination of Executive’s
employment does not constitute a separation of service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the result of
further services that are reasonably anticipated to be provided by Executive to
Stoke at the time Executive’s employment terminates), any such payments under
Section 4 that constitute deferred compensation under Section 409A shall be
delayed until after the date of a subsequent event constituting a separation of
service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h).
For purposes of clarification, this Section 6(a) shall not cause any forfeiture
of benefits on Executive’s part, but shall only act as a delay until such time
as a “separation from service” occurs.

(ii)Notwithstanding any other provision with respect to the timing of payments
under Section 4 if, at the time of Executive’s termination, Executive is deemed
to be a “specified employee” of Stoke (within the meaning of Section
409A(a)(2)(B)(i) of the Code), then limited only to the extent necessary to
comply with the requirements of Section 409A, any payments to which Executive
may become entitled under Section 4 which are subject to Section 409A (and not
otherwise exempt from its application) shall be withheld until the first (1st)
business day of the seventh (7th) month following the termination of

 

6

--------------------------------------------------------------------------------

 

Executive’s employment, at which time Executive shall be paid an aggregate
amount equal to the accumulated, but unpaid, payments otherwise due to Executive
under the terms of Section 4.

(b)It is intended that each installment of the payments and benefits provided
under Section 4 shall be treated as a separate “payment” for purposes of Section
409A. Neither Stoke nor Executive shall have the right to accelerate or defer
the delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A.

(c)Notwithstanding any other provision of this Agreement to the contrary, this
Agreement shall be interpreted and at all times administered in a manner that
avoids the inclusion of compensation in income under Section 409A, or the
payment of increased taxes, excise taxes or other penalties under Section 409A.
The parties intend this Agreement to be in compliance with Section 409A.
Executive acknowledges and agrees that Stoke does not guarantee the tax
treatment or tax consequences associated with any payment or benefit arising
under this Agreement, including but not limited to consequences related to
Section 409A.

7.General.

(a)Notices. Except as otherwise specifically provided herein, any notice
required or permitted by this Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; (iii) by certified or registered mail, return receipt
requested, upon verification of receipt; or (iv) by e-mail, upon acknowledgement
of receipt from the receiving party.

Notices to Executive shall be sent to the address specified below, or the last
known address in Stoke’s records.

 

Notices to Stoke shall be sent to:

 

Wendy Baccari, Director, HR Operations

Stoke Therapeutics, Inc.

45 Wiggins Ave

Bedford, MA 01730

wbaccari@stoketherapeutics.com

 

with a copy to:

 

Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, P.C.

701 Pennsylvania Avenue NW #900

Washington, DC 20004

Fax: (202) 434 - 7400

Attn: David Barmak, Esq.

dbarmak@mintz.com

(b)Modifications and Amendments. The terms and provisions of this Agreement may
be modified or amended only by written agreement executed by the parties hereto.

 

7

--------------------------------------------------------------------------------

 

(c)Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

(d)Assignment. Stoke may assign its rights and obligations hereunder to any
person or entity that succeeds to all or substantially all of Stoke’s business
or that aspect of Stoke’s business in which Executive is principally involved.
Executive may not assign Executive’s rights and obligations under this Agreement
without the prior written consent of Stoke.

(e)Governing Law; Jury Waiver. This Agreement and the rights and obligations of
the parties hereunder shall be construed in accordance with and governed by the
law of the Commonwealth of Massachusetts without giving effect to the conflict
of law principles thereof. Any legal action or proceeding with respect to this
Agreement shall be brought in the courts of the Commonwealth of Massachusetts or
the United States of America for the District of Massachusetts. By execution and
delivery of this Agreement, each of the parties hereto accepts for itself and in
respect of its property, generally and unconditionally, the exclusive
jurisdiction of the aforesaid courts. ANY ACTION, DEMAND, CLAIM OR COUNTERCLAIM
ARISING UNDER OR RELATING TO THIS AGREEMENT SHALL BE RESOLVED BY A JUDGE ALONE
AND EACH OF STOKE AND EXECUTIVE WAIVES ANY RIGHT TO A JURY TRIAL THEREOF.

(f)Headings and Captions. The headings and captions of the various subdivisions
of this Agreement are for convenience of reference only and shall in no way
modify or affect the meaning or construction of any of the terms or provisions
hereof.

(g)Entire Agreement. This Agreement, together with the other agreements
expressly referenced herein and Executive’s Indemnity Agreement attached hereto
as Exhibit B, embodies the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements and understandings relating to the subject
matter hereof. No statement, representation, warranty, covenant or agreement of
any kind not expressly set forth in this Agreement shall affect, or be used to
interpret, change or restrict, the express terms and provisions of this
Agreement. Notwithstanding the foregoing and for the avoidance of doubt, any
applicable stock option award agreement, other award agreement, or equity
incentive plan existing between Stoke and Executive, and any existing indemnity
agreement, non-competition, non-solicitation, confidentiality or similar
agreement between Stoke and Executive, shall remain in full force and effect and
shall not be superseded by this Agreement.

(h)Counterparts. This Agreement may be executed in two or more counterparts, and
by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. For all purposes signed counterparts delivered by fax or other
digital means (e.g., .pdf) shall be treated as an original.

[Signature Page to Follow]

 

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

Robin A. Walker, Esq.

 

STOKE THERAPEUTICS, INC.

 

 

 

Robin A. Walker

 

/s/ Edward M. Kaye

Printed Name

 

By: Edward M. Kaye, Ph.D.

 

 

Title: Chief Executive Officer

/s/ Robin A. Walker

 

 

Signature

 

 

 

 

 

 

9

--------------------------------------------------------------------------------

 

EXHIBIT A

Invention Assignment, Confidentiality and Non-Competition Agreement

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Indemnity Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 